Case: 12-11690   Date Filed: 04/23/2013   Page: 1 of 4


                                                         [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT

                             _____________

                              No. 12-11690
                             _____________

                 D. C. Docket No. 5:11-cv-00257-WTH,
                     Bkcy No. 6:08-bk-00969-KSJ


IN RE:

     ATM FINANCIAL SERVICES, LLC,

                                                     Debtor.
______________________________________

SONEET R. KAPILA,

                                                     Plaintiff-Appellant,

                                  versus

INTERNAL REVENUE SERVICE,

                                                     Defendant-Appellee.

                            ______________

               Appeal from the United States District Court
                   for the Middle District of Florida
                            ______________

                             (April 23, 2013)
              Case: 12-11690     Date Filed: 04/23/2013    Page: 2 of 4




Before DUBINA, Chief Judge, BARKETT and FAY, Circuit Judges.

PER CURIAM:

      This case concerns the dismissal of an adversary proceeding filed by Soneet

R. Kapila (“the trustee”), a bankruptcy trustee seeking to avoid and recover a

prepetition transfer of $536,686.91 by the debtor, ATM Financial Services, LLC

(“ATMFS”) to the Internal Revenue Service (“IRS”). The bankruptcy court found

that the IRS was not the initial transferee of ATMFS’s payment and was therefore

entitled to the more liberal good-faith defense provided to subsequent transferees.

Having satisfied the elements of the good-faith defense, the IRS was not required

to return the funds. The trustee appeals the district court’s affirmance of the

bankruptcy court’s judgment.

      The issues presented on appeal are:

      (1) Whether Best Labs, Inc. (“Best”) was the initial transferee of ATMFS’s

funds; and

      (2) Whether the funds are recoverable because the IRS is the entity for

whose benefit the transfer was made under 11 U.S.C. § 550(a)(1).

      In bankruptcy proceedings, we review factual findings for clear error and

conclusions of law de novo. Gen. Trading, Inc. v. Yale Materials Handling Corp.,

119 F.3d 1485, 1494 (11th Cir. 1997). On appeal, we review the district court’s
                                          2
               Case: 12-11690     Date Filed: 04/23/2013     Page: 3 of 4


conclusions of law, which reflect the conclusions of the bankruptcy court, de novo.

In re Halabi, 184 F.3d 1335, 1337 (11th Cir. 1999).

      Taking the second issue first, the trustee conceded in its brief and during oral

argument that this second issue is being raised for the first time on appeal. This

court does not generally entertain a new issue on appeal that was not raised in the

district court because a party simply chose not to raise it, and that is all that

happened here. This is not a case where the appellant’s inability to retain counsel

resulted in its failure to raise the issue in the court below. See Roofing & Sheet

Metal Servs., Inc. v. La Quinta Motor Inns, Inc., 689 F.2d 982, 990 (11th Cir.

1982). And this is not a case where the appellant could not have raised the issue in

the court below, as nothing in In re Tousa, Inc., 680 F.3d 1298 (11th Cir. 2012),

the case cited by the trustee, represents an intervening change in the law. Cf.

Access Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1333 (11th Cir. 2004) (stating

that the appellants had every opportunity to raise the issue in the court below, and

therefore, the issue was waived on appeal). Nor does this issue present a

significant issue of general impact or of great public concern. See Dean Witter

Reynolds, Inc. v. Fernandez, 741 F.2d 355, 361 (11th Cir. 1984).

      Because we conclude from the record that the second issue is waived, we

decline to consider it.

                                            3
              Case: 12-11690    Date Filed: 04/23/2013    Page: 4 of 4


      Concerning the first issue presented on appeal, we affirm the district court’s

order affirming the bankruptcy court’s judgment finding that the IRS was a

subsequent transferee of ATMFS’s funds and therefore entitled to the good faith

defense based upon the well-reasoned opinion of the bankruptcy court filed on

March 1, 2011.

      AFFIRMED.




                                         4